Exhibit 10.1

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

FERRELLGAS PARTNERS, L.P.

 

JAMEX MARKETING, LLC,

 

RIOS HOLDING, INC.

 

AND

 

GAMBOA ENTERPRISES, LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

1

 

 

Section 1.01

Definitions

1

Section 1.02

Registrable Securities

3

 

 

 

ARTICLE II. REGISTRATION RIGHTS

3

 

 

Section 2.01

Registration; Traditional Registration Statement

3

Section 2.02

Piggyback Rights

4

Section 2.03

Delay Rights

5

Section 2.04

Underwritten Offerings

6

Section 2.05

Sale Procedures

6

Section 2.06

Cooperation by Holders

9

Section 2.07

Restrictions on Public Sale by Holders of Registrable Securities

9

Section 2.08

Expenses

10

Section 2.09

Indemnification

10

Section 2.10

Rule 144 Reporting

12

Section 2.11

Transfer or Assignment of Registration Rights

13

Section 2.12

Limitation on Subsequent Registration Rights

13

Section 2.13

Certain Additional Restrictions

13

 

 

 

ARTICLE III. MISCELLANEOUS

14

 

 

Section 3.01

Communications

14

Section 3.02

Successor and Assigns

15

Section 3.03

Assignment of Rights

15

Section 3.04

Recapitalization, Exchanges, Etc. Affecting the Units

15

Section 3.05

Aggregation of Registrable Securities

15

Section 3.06

Specific Performance

15

Section 3.07

Counterparts

15

Section 3.08

Headings

16

Section 3.09

Governing Law; Jurisdictions

16

Section 3.10

Severability of Provisions

16

Section 3.11

Entire Agreement

16

Section 3.12

Amendment

16

Section 3.13

No Presumption

17

Section 3.14

Obligations Limited to Parties to Agreement

17

Section 3.15

Interpretation

17

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 24, 2015 by and among Ferrellgas Partners, L.P., a Delaware limited
partnership (the “Partnership”), on the one hand, and Jamex Marketing, LLC, a
Louisiana limited liability company (“Jamex Marketing”), Rios Holdings, Inc., a
Delaware corporation (“Rios Holdings”), and Gamboa Enterprises, LLC, a Delaware
limited liability company (“Gamboa Enterprises”), on the other hand,
(collectively, the “Investors”).

 

WHEREAS, this Agreement is made in connection with the Closing of the issuance
the Units to Bridger, LLC (“Bridger”) pursuant to the Purchase and Sale
Agreement, dated as of May 29, 2015 by and between the Partnership and Bridger
(the “Purchase Agreement”) and the subsequent distribution of the Units to the
Investors immediately after the Closing; and

 

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of Bridger pursuant to the Purchase
Agreement and immediately after Closing, Bridger transferred such rights to the
Investors.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.01          Definitions.  Capitalized terms used herein without
definition shall have the meanings given to them in the Purchase Agreement.  The
terms set forth below are used herein as so defined:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Units” means the Common Units of the Partnership.

 

“Effectiveness Period” has the meaning specified therefor in Section 2.01 of
this Agreement.

 

“Expiration Date” has the meaning specified therefor in Section 2.01 of this
Agreement.

 

“General Partner” means Ferrellgas, Inc., a Delaware corporation.

 

1

--------------------------------------------------------------------------------


 

“Holder” means the record holder of any Registrable Securities.

 

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

 

“Initial Lock-Up Period” means the 60 day period after (i) the Closing Date
under (and as defined in) the Purchase Agreement for Rios Holdings and Gamboa
Enterprises and (ii) the expiration of the lock-up agreement with J.P. Morgan
Securities LLC with respect to Jamex Marketing.

 

“Investors” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

 

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

 

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

 

“Units” means the Common Units comprising the Equity Purchase Price in (and as
defined in) the Purchase Agreement.

 

“Registrable Securities” means the Units issued pursuant to the Purchase
Agreement.

 

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

 

“Registration Statement” has the meaning specified therefor in Section 2.01 of
this Agreement.

 

“Request Date” has the meaning specified therefor in Section 2.01 of this
Agreement.

 

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

Section 1.02          Registrable Securities.  Any Registrable Security will
cease to be a Registrable Security (a) when a registration statement covering
such Registrable Security becomes or has been declared effective by the
Commission and such Registrable Security has been sold or disposed of pursuant
to such effective registration statement; (b) when such Registrable Security has
been disposed of pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act; (c) when such Registrable Security is
held by the Partnership or one of its subsidiaries or Affiliates; (d) when such
Registrable Security has been sold or disposed of in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to Section 2.11 hereof or (e) the date on
which such Registrable Security may be sold pursuant to any section of Rule 144
of the Securities Act (or any similar provision then in force under the
Securities Act) without restriction or limitation.

 

ARTICLE II.
REGISTRATION RIGHTS

 

Section 2.01          Registration; Traditional Registration Statement.  At any
time after the date on which the Initial Lock-Up Period expires (such date, the
“Expiration Date”), if requested in writing by Investors holding no less than
$10.0 million of the Units, the Partnership shall, within 20 days of the date of
such request (the “Request Date”), prepare and file a registration statement
(the “Registration Statement”) under the Securities Act with respect to all of
the Registrable Securities.  The Registration Statement filed pursuant to this
Section 2.01 shall be on such appropriate registration form of the Commission as
shall be selected by the Partnership and which provides for the resale methods
requested by the Holders as contemplated hereby.  The Partnership shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective on or as soon as practicable after the Request Date.  The Registration
Statement shall provide for the resale pursuant to any method or combination of
methods legally available to, and requested by, the Holders of any and all
Registrable Securities covered by such Registration Statement.  The Partnership
shall use its commercially reasonable efforts to cause the Registration
Statement filed pursuant to this Section 2.01 to be effective, supplemented and
amended to the extent necessary to ensure that it is available for the resale of
all Registrable Securities by the Holders until all Registrable Securities
covered by such Registration Statement have ceased to be Registrable Securities
(the “Effectiveness Period”).  The Registration Statement when effective
(including the documents incorporated therein by reference) will comply as to
form in all material respects with all applicable requirements of the Securities
Act and the Exchange Act and will not contain an untrue statement of a material
fact or omit to state

 

3

--------------------------------------------------------------------------------


 

a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement, in the light of the circumstances under which a
statement is made).  As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Partnership shall provide the Holders with
written notice of the effectiveness of the Registration Statement.

 

Section 2.02          Piggyback Rights.

 

(a)           Participation.  If the Partnership proposes to file (i) a shelf
registration statement other than the registration statements contemplated by
Section 2.01, (ii) a prospectus supplement to an effective shelf registration
statement, other than the registration statements contemplated by Section 2.01
of this Agreement, and Holders may be included without the filing of a
post-effective amendment thereto, or (iii) a registration statement, other than
a shelf registration statement, in each case, for the sale of Common Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable following the engagement of counsel by the Partnership to prepare
the documents to be used in connection with an Underwritten Offering, the
Partnership shall give notice (which may include, without limitation,
notification by electronic mail) of such proposed Underwritten Offering to each
Holder that (together with its Affiliates of which the Partnership has
knowledge) holds at least $5.0 million of the then-outstanding Registrable
Securities (based on the Common Unit Price) and such notice shall offer such
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if the Partnership has
been advised by the Managing Underwriter that the inclusion of such Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Units in the Underwritten
Offering, then (A) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, the
Partnership shall not be required to offer such opportunity to the Holders or
(B) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b).  Any notice required to be provided in
this Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof.  Each such Holder shall then have two (2) Business Days (or
one (1) Business Day in connection with any overnight or bought Underwritten
Offering) after notice has been delivered to request in writing the inclusion of
Registrable Securities in the Underwritten Offering.  If no written request for
inclusion from a Holder is received within the specified time, each such Holder
shall have no further right to participate in such Underwritten Offering.  If,
at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Partnership shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Partnership may, at its election, give written notice
of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering.  Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion

 

4

--------------------------------------------------------------------------------


 

of such Selling Holder’s Registrable Securities in such Underwritten Offering by
giving written notice to the Partnership of such withdrawal at or prior to the
time of pricing of such Underwritten Offering.  Any Holder may deliver written
notice (an “Opt-Out Notice”) to the Partnership requesting that such Holder not
receive notice from the Partnership of any proposed Underwritten Offering;
provided, however, that such Holder may later revoke any such Opt-Out Notice in
writing.  Following receipt of an Opt-Out Notice from a Holder (unless
subsequently revoked), the Partnership shall not be required to deliver any
notice to such Holder pursuant to this Section 2.02(a) and such Holder shall no
longer be entitled to participate in Underwritten Offerings by the Partnership
pursuant to this Section 2.02(a).

 

(b)           Priority.  If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Partnership can be sold without having such adverse
effect, with such number to be allocated (i) first, to the Partnership and
(ii) second, pro rata among the Selling Holders who have requested participation
in such Underwritten Offering and any other holder of securities of the
Partnership having rights of registration that are neither expressly senior nor
subordinated to the Registrable Securities (the “Parity Securities”).  The pro
rata allocation for each Selling Holder who has requested participation in such
Underwritten Offering shall be the product of (a) the aggregate number of
Registrable Securities proposed to be sold in such Underwritten Offering
multiplied by (b) the fraction derived by dividing (x) the number of Registrable
Securities then owned by such Selling Holder by (y) the aggregate number of
Registrable Securities then owned by all Selling Holders plus the aggregate
number of Parity Securities then owned by all holders of Parity Securities that
are participating in the Underwritten Offering.

 

Section 2.03          Delay Rights.  Notwithstanding anything to the contrary
contained herein, the Partnership may, upon written notice to any Selling Holder
whose Registrable Securities are included in the Registration Statement or other
registration statement contemplated by this Agreement, suspend such Selling
Holder’s use of any prospectus which is a part of the Registration Statement or
other registration statement (in which event the Selling Holder shall
discontinue sales of the Registrable Securities pursuant to the Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable Securities) if (i) the
Partnership is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Registration Statement or other registration statement or (ii) the
Partnership has experienced some other material non-public event the disclosure
of which at such time, in the good faith judgment of the Partnership and upon
the advice of counsel, would materially adversely affect the Partnership;
provided, however, in no event shall the Selling Holders be suspended from
selling Registrable Securities pursuant to the Registration Statement or other
registration statement for a period that exceeds an aggregate of 60 days in any
180-day period or 105 days in any 365-day period, in each case, exclusive of
days covered by any lock-up agreement executed by a Selling Holder in connection

 

5

--------------------------------------------------------------------------------


 

with any Underwritten Offering.  Upon disclosure of such information or the
termination of the condition described above, the Partnership shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in the Registration Statement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other reasonable actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.

 

Section 2.04          Underwritten Offerings.

 

(a)           General Procedures.  In the event that one or more Holders elects
to dispose of at least $30.0 million of Registrable Securities under the
Registration Statement pursuant to an Underwritten Offering, the Partnership
shall, upon request by such Holders, retain underwriters in order to permit such
Holders to effect such sale though an Underwritten Offering. In connection with
any Underwritten Offering under this Agreement, the holders of a majority of the
Registrable Securities being disposed of pursuant to the Underwritten Offering
shall be entitled to select the Managing Underwriter or Underwriters for such
Underwritten Offering. In connection with an Underwritten Offering contemplated
by this Agreement in which a Selling Holder participates, each Selling Holder
and the Partnership shall be obligated to enter into an underwriting agreement
that contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses.  The Partnership shall not be required to participate in
(i) more than four (4) Underwritten Offerings or (ii) more than one Underwritten
Offering in any calendar year, in either case pursuant to this Section 2.04.

 

Section 2.05          Sale Procedures.  In connection with its obligations under
this Article II, the Partnership will, as expeditiously as possible:

 

(a)           prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to

 

6

--------------------------------------------------------------------------------


 

comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by the Registration Statement;

 

(b)           if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify the Partnership in writing that,
in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities, the
Partnership shall use its commercially reasonable efforts to include such
information in such prospectus supplement;

 

(c)           furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

 

(d)           if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request;

 

(e)           promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to the Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;

 

(f)            promptly notify each Selling Holder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the happening of any event as a result of which the prospectus or
prospectus supplement contained in the Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an

 

7

--------------------------------------------------------------------------------


 

untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
(in the case of any prospectus contained therein, in the light of the
circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction. 
Following the provision of such notice, the Partnership agrees to as promptly as
practicable amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other commercially reasonable action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

 

(g)           upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

 

(h)           in the case of an Underwritten Offering, use commercially
reasonable efforts to furnish upon request, (i) an opinion of counsel for the
Partnership dated the date of the closing under the underwriting agreement and
(ii) a “cold comfort” letter, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have certified the Partnership’s financial statements included
or incorporated by reference into the applicable registration statement, and
each of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in Underwritten Offerings of
securities by the Partnership and such other matters as such underwriters and
Selling Holders may reasonably request;

 

(i)            otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

 

(j)            make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;

 

8

--------------------------------------------------------------------------------


 

(k)                                 cause all such Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which similar securities issued by
the Partnership are then listed;

 

(l)                                     use its commercially reasonable efforts
to cause the Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Partnership to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

 

(m)                             provide a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;

 

(n)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
underwriters, if any, in order to expedite or facilitate the disposition of such
Registrable Securities; and

 

(o)                                 if requested by a Selling Holder,
(i) incorporate in a prospectus supplement or post-effective amendment such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus supplement or post-effective amendment
after being notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment.

 

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Underwriters,
if any, to deliver to the Partnership (at the Partnership’s expense) all copies
in their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.

 

Section 2.06                             Cooperation by Holders.  The
Partnership shall have no obligation to include Registrable Securities of a
Holder in the Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish such information that the
Partnership determines, after consultation with its counsel, is reasonably
required in order for the registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.

 

Section 2.07                             Restrictions on Public Sale by Holders
of Registrable Securities.  Each Holder owning $5.0 million or more of
Registrable Securities agrees to enter into a customary letter agreement with
underwriters providing such Holder will not effect any public sale or

 

9

--------------------------------------------------------------------------------


 

distribution of Registrable Securities for up to 60 calendar days beginning on
the date of a prospectus or prospectus supplement filed with the Commission with
respect to the pricing of any Underwritten Offering, provided that the duration
of the foregoing restrictions shall be no longer than the duration of the
shortest restriction generally imposed by the underwriters on the Partnership or
the officers, directors or any other Affiliate of the Partnership on whom a
restriction is imposed and the restrictions set forth in this Section 2.07 shall
not apply to any Registrable Securities that are included in such Underwritten
Offering by such Holder.

 

Section 2.08                             Expenses.

 

(a)                                 Expenses.  The Partnership will pay all
reasonable Registration Expenses as determined in good faith, including, in the
case of an Underwritten Offering, whether or not any sale is made pursuant to
such Underwritten Offering.  Each Selling Holder shall pay its pro rata share of
all Selling Expenses in connection with any sale of its Registrable Securities
hereunder.  In addition, except as otherwise provided in Section 2.09 hereof,
the Partnership shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.

 

(b)                                 Certain Definitions.  “Registration
Expenses” means all expenses incident to the Partnership’s performance under or
compliance with this Agreement to effect the registration of Registrable
Securities on the Registration Statement pursuant to Section 2.01 or an
Underwritten Offering covered under this Agreement, and the disposition of such
Registrable Securities, including, without limitation, all registration, filing,
securities exchange listing and NYSE fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
any transfer taxes and the fees and disbursements of counsel and independent
public accountants for the Partnership, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance.  “Selling Expenses” means all underwriting fees, discounts and
selling commissions or similar fees or arrangements allocable to the sale of the
Registrable Securities.

 

Section 2.09                             Indemnification.

 

(a)                                 By the Partnership.  In the event of a
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Partnership will indemnify and hold harmless each Selling
Holder thereunder, its directors, officers, employees and agents and each
Person, if any, who controls such Selling Holder within the meaning of the
Securities Act and the Exchange Act, and its directors, officers, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus

 

10

--------------------------------------------------------------------------------


 

supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that the Partnership will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Selling Holder Indemnified Person in writing
specifically for use in the Registration Statement or such other registration
statement, or prospectus supplement, as applicable.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder.

 

(b)                                 By Each Selling Holder.  Each Selling Holder
agrees severally and not jointly to indemnify and hold harmless the Partnership,
the General Partner, its directors, officers, employees and agents and each
Person, if any, who controls the Partnership within the meaning of the
Securities Act or of the Exchange Act, and its directors, officers, employees
and agents, to the same extent as the foregoing indemnity from the Partnership
to the Selling Holders, but only with respect to information regarding such
Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

 

(c)                                  Notice.  Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 2.09.  In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.09 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party

 

11

--------------------------------------------------------------------------------


 

reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred.  Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party is entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 2.09 is held by a court or government agency of
competent jurisdiction to be unavailable to any indemnified party or is
insufficient to hold them harmless in respect of any Losses, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Loss in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and of such indemnified party on the
other in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification.  The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this paragraph were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to herein.  The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss that is the subject
of this paragraph.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

 

(e)                                  Other Indemnification.  The provisions of
this Section 2.09 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

Section 2.10                             Rule 144 Reporting.  With a view to
making available the benefits of certain rules and regulations of the Commission
that may permit the sale of the Registrable Securities to the public without
registration, the Partnership agrees to use its commercially reasonable efforts
to:

 

12

--------------------------------------------------------------------------------


 

(a)                                 make and keep public information regarding
the Partnership available, as those terms are understood and defined in Rule 144
under the Securities Act, at all times from and after the date hereof;

 

(b)                                 file with the Commission in a timely manner
all reports and other documents required of the Partnership under the Securities
Act and the Exchange Act at all times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Registrable
Securities, furnish, unless otherwise available via EDGAR, to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

 

Section 2.11                             Transfer or Assignment of Registration
Rights.  The rights to cause the Partnership to register Registrable Securities
granted under this Article II may be transferred or assigned to one or more
transferees or assignees of Registrable Securities; provided, however, that
(a) unless the transferee or assignee is (i) an equityholder of Bridger as of
the date hereof or (ii) an Affiliate of, and after such transfer or assignment
continues to be an Affiliate of, such Investor, the amount of Registrable
Securities transferred or assigned to such transferee or assignee shall
represent at least $5.0 million of Registrable Securities (based on the Common
Unit Price), (b) the Partnership is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned, and (c) each such transferee or
assignee assumes in writing responsibility for its portion of the obligations of
such Investor under this Agreement.

 

Section 2.12                             Limitation on Subsequent Registration
Rights.  From and after the date hereof, the Partnership shall not, without the
prior written consent of the Holders of a majority of the Registrable
Securities, enter into any agreement with any current or future holder of any
securities of the Partnership that would allow such current or future holder to
require the Partnership to include securities in any registration statement
filed by the Partnership on a basis other than pari passu with, or expressly
subordinate to the rights of, the Holders of Registrable Securities hereunder.

 

Section 2.13                             Certain Additional Restrictions.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement but except as set forth in the following provisions of this
Section 2.13, each Investor will not offer, sell, transfer, contract to sell,
pledge or otherwise dispose of (or enter into any transaction that is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by such Investor or any of its affiliates or any person in privity
with such Seller or any of its affiliates), directly or indirectly, any of such
Investor’s Units until after the date eighteen months after the Closing.

 

(b)                                 During the period from the first Business
Day three months after the Closing until the date that is six months after the
Closing, each Investor shall be permitted to sell up to

 

13

--------------------------------------------------------------------------------


 

25% of the original amount of such Investor’s Units, subject to compliance by
such Investor with all applicable Laws and any Partnership policies to which
such Investor is subject.

 

(c)                                  During the period from the first Business
Day six months after the Closing until the date that is twelve months after the
Closing, each Investor shall be permitted to sell up to an additional 25% of the
original amount of such Investor’s Units, subject to compliance by such Investor
with all applicable Laws and any Partnership policies to which such Investor is
subject.

 

(d)                                 During the period from the first Business
Day twelve months after the Closing until the date that is eighteen months after
the Closing, each Investor shall be permitted to sell up to an additional 25% of
the original amount of such Investor’s Units, subject to compliance by such
Investor with all applicable Laws and any Partnership policies to which such
Investor is subject.

 

(e)                                  Notwithstanding the foregoing, beginning
after the end of the Initial Lock-Up Period, each Investor may pledge any or all
of their Units as collateral to support a bona fide loan for borrowed money from
a national bank or its securities affiliate, provided that each Investor, to the
extent such sales would exceed the applicable amount of sales permitted during
such time period, (1) shall notify the Partnership immediately if such Investor
is threatened by the lender with foreclosure on any or all of such Units and
(2) shall use his best efforts (or, in the case of Jamex Marketing, commercially
reasonable efforts) to repay any such loan before any such foreclosure is
effected. (Each such Investor acknowledges that he may be subject to obligations
or restrictions under securities laws related to any such pledge and/or
foreclosure.

 

(f)                                   If any Investor dies, such Investor’s
estate shall not be subject to the lockup provisions of this Section 2.13 after
the end of the Initial Lock-Up Period.

 

ARTICLE III.
MISCELLANEOUS

 

Section 3.01                             Communications.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
facsimile, electronic mail, courier service or personal delivery:

 

(a)                                 if to an Investor, to the address set forth
immediately below such Investor on Schedule I;

 

(b)                                 if to the Partnership:

 

Ferrellgas Partners, L.P.
7500 College Boulevard, Suite 1000
Overland Park, KS  66210
Attention:  General Counsel
Facsimile: (816) 792-7449
Email:  trenthampton@ferrellgas.com

 

with a copy to:

 

14

--------------------------------------------------------------------------------


 

Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, Texas 77002
Attention: John Goodgame / Rebecca Tyler
Facsimile: (713) 236-0822
Email:     jgoodgame@akingump.com

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

 

Section 3.02                             Successor and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties, including subsequent Holders of Registrable Securities to
the extent permitted herein.

 

Section 3.03                             Assignment of Rights.  All or any
portion of the rights and obligations of the Investor under this Agreement may
be transferred or assigned by such Investor only in accordance with Section 2.11
hereof.

 

Section 3.04                             Recapitalization, Exchanges, Etc.
Affecting the Units.  The provisions of this Agreement shall apply to the full
extent set forth herein with respect to any and all units of the Partnership or
any successor or assign of the Partnership (whether by merger, consolidation,
sale of assets or otherwise) that may be issued in respect of, in exchange for
or in substitution of, the Registrable Securities, and shall be appropriately
adjusted for combinations, unit splits, recapitalizations, pro rata
distributions of units and the like occurring after the date of this Agreement.

 

Section 3.05                             Aggregation of Registrable Securities. 
All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

 

Section 3.06                             Specific Performance.  Damages in the
event of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each such Person, in
addition to and without limiting any other remedy or right it may have, will
have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief. 
The existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity that such Person may have.

 

Section 3.07                             Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

 

15

--------------------------------------------------------------------------------


 

Section 3.08                             Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 3.09                             Governing Law; Jurisdictions.

 

(a)                                 THIS AGREEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF DELAWARE.

 

(b)                                 Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of (i) courts of the State of Delaware, County of
New Castle, or (ii) the United States District Court for the District of
Delaware, for the purposes of any proceeding arising out of or relating to this
Agreement or any transaction contemplated hereby (and agrees not to commence any
such proceeding relating hereto except in such courts), so long as such court
shall have subject matter jurisdiction over such proceeding. Each party hereto
further agrees that service of any process, summons, notice or document hand
delivered or sent by U.S. registered mail to such party’s respective address set
forth in Section 3.01 shall be effective service of process for any proceeding
in Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth in the immediately preceding sentence.  Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any such dispute brought in any such court or any defense of inconvenient
forum for the maintenance of such proceeding.  Each party hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable law.

 

(c)                                  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

Section 3.10                             Severability of Provisions.  Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 3.11                             Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the rights granted by the Partnership set
forth herein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

Section 3.12                             Amendment.  This Agreement may be
amended only by means of a written amendment signed by the Partnership and the
Holders of a majority of the then outstanding Registrable Securities; provided,
however, that no such amendment shall materially and adversely affect the rights
of any Holder hereunder without the consent of such Holder.

 

16

--------------------------------------------------------------------------------


 

Section 3.13                             No Presumption.  If any claim is made
by a party relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

 

Section 3.14                             Obligations Limited to Parties to
Agreement.  Each of the Parties hereto covenants, agrees and acknowledges that
no Person other than the Investor (and their permitted transferees and
assignees) and the Partnership shall have any obligation hereunder and that,
notwithstanding that the Investor may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of the Investor or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of the Investor or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of the foregoing, as such, for any obligations of the
Investor under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of an Investor hereunder.

 

Section 3.15                             Interpretation.  Article and
Section references to this Agreement, unless otherwise specified.  All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any determination, consent or approval is to be made or given by the
Investor under this Agreement, such action shall be in such Investor’s sole
discretion unless otherwise specified.

 

[Signature pages to follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

FERRELLGAS PARTNERS, L.P.

 

 

 

By: Ferrellgas, Inc., its general partner

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

Name:

Alan C. Heitmann

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

JAMEX MARKETING, LLC

 

 

 

 

 

By:

/s/ James H. Ballangee

 

 

Name: James H. Ballangee

 

 

Title: Manager

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

RIOS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Julio E. Rios, II

 

 

Name: Julio E. Rios, II

 

 

Title: Manager

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

GAMBOA ENTERPRISES, LLC

 

 

 

 

 

By:

/s/ Jeremy H. Gamboa

 

 

Name: Jeremy H. Gamboa

 

 

Title: Manager

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Investor Notice Addresses

 

--------------------------------------------------------------------------------